     Robert W. Freeman
 1   Priscilla L. O’Briant
 2   LEWIS BRISBOIS BISGAARD & SMITH LLP
     6385 S. Rainbow Boulevard, Suite 600
 3   Las Vegas, Nevada 89118
     Tel. 702-893-3383
 4   Fax 702-893-3789
 5
     David Matthew Krueger (Pro Hac Vice)
 6   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
     200 Public Square, Suite 2300
 7   Cleveland, OH 44114
     216-363-4500
 8   Fax: 216-363-4588
     Email: dkrueger@beneschlaw.com
 9

10   Attorneys for Defendant USAA Savings Bank and
     USAA Federal Savings Bank, incorrectly identified
11   as USAA Savings Bank
12   Matthew K. Higbee, Esq.
     HIGBEE & ASSOCIATES
13
     2445 Fire Mesa Street, Suite 150
14   Las Vegas, NV 89128

15   James Sellers
     LAW OFFICES OF JEFFREY LOHMAN, P.C.
16   4740 Green River Rd., Suite 310
17   Corona, CA 92880

18   Attorneys for Plaintiff Janet Hill

19
                                  UNITED STATES DISTRICT COURT
20                                     DISTRICT OF NEVADA
21                                     LAS VEGAS DIVISION

22   JANET HILL,                                       Case Number: 2:19-cv-01312-RFB-VCF

23                  Plaintiff,
            v.                                         STIPULATION TO: (1) WITHDRAW
24                                                     MOTION REQUESTING ENTRY OF
     USAA SAVINGS BANK,                                DEFAULT; (2) WITHDRAW MOTION TO
25
                                                       DISMISS AND; (3) TO EXTEND TIME TO
26                                  Defendant.         ANSWER

27

28

                                                   1
              The parties, by and through their undersigned counsel of record, hereby stipulate and
 1

 2   agree to withdraw the pending Motion Requesting Entry of Default filed by Plaintiff (“Motion

 3   for Default”) (Dkt. 14) and Motion to Dismiss or in the Alternative to Transfer Venue filed by

 4   Defendant (“Motion to Dismiss”) (Dkt. 9). Also, the parties stipulate and agree that USAA
 5
     Savings Bank (“USAA SB”) will file its response to Plaintiff’s Complaint on or before October
 6
     10, 2019.
 7
              The parties met and conferred regarding the pending Motion for Default and Motion to
 8
     Dismiss and both parties agreed to withdraw their respective pending motions. As a result,
 9

10   USAA SB requires time to prepare its response to Plaintiff’s Complaint. This will not prejudice

11   any party or cause undue delay. This stipulation is made in good faith and not for the purpose of
12   delay.
13
     Dated this 27th day of September 2019.
14

15
     /s/ Priscilla L. O’Briant                          By: /s/ James A. Sellers
16   ROBERT W. FREEMAN, ESQ.                            JAMES SELLERS
     Nevada Bar No. 3062                                (Pro Hac Vice)
17   PRISCILLA L. O’BRIANT, ESQ.                        Oregon Bar No. 184404
     Nevada Bar No. 10171                               LAW OFFICES OF JEFFREY LOHMAN,
18
     LEWIS BRISBOIS BISGAARD & SMITH                    P.C.
19   6385 S. Rainbow Blvd., Suite 600                   4740 Green River Rd., Suite 310
     Las Vegas, Nevada 89118                            Corona, CA 92880
20
     David M. Krueger (Pro Hac Vice forthcoming)        MATHEW HIGBEE
21   Ohio Bar No. 0085072                               Nevada Bar No. 11158
22   Nora K. Cook (Pro Hac Vice forthcoming)            HIGBEE & ASSOCIATES
     Ohio Bar NO. 0086399                               8871 W. Flamingo Road
23   BENESCH, FRIEDLANDER COPLAN &                      Suite 202
     ARONOFF LLP                                        Las Vegas NV 89147
24   200 Public Square, Suite 2300
     Cleveland, Ohio 44114                              Attorney for Plaintiff
25
                                                         IT IS SO ORDERED:
26   Attorney for Defendant

27
                                                         ________________________________
28                                                       RICHARD F. BOULWARE, II
                                                         UNITED STATES DISTRICT JUDGE
                                                    2    DATED this   1st day of October, 2019.
 1

 2
                                      ORDER
 3
     IT IS SO ORDERED.
 4
     Dated this ____ day of ______________, 2019.
 5

 6                                                  ______________________________
                                                    U.S. DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          3
                                     CERTIFICATE OF SERVICE
 1

 2   Pursuant to NRCP 5(b), I certify that I am an employee of LEWIS BRISBOIS BISGAARD &

 3   SMITH LLP, and that on this 27th day of September, 2019, I served a true and correct copy of

 4   the foregoing STIPULATION TO WITHDRAW MOTION REQUESTING ENTRY OF
 5
     DEFAULT AND MOTION TO DISMISS AND TO EXTEND TIME TO ANSWER
 6
     as follows:
 7

 8                 by placing same to be deposited for mailing in the United States Mail, in a sealed
                    envelope upon which first class postage was prepaid in Las Vegas, Nevada;
 9

10          ⌧       via electronic means by operation of the Court’s electronic filing system, upon
                    each party in this case who is registered as an electronic case filing user with the
11                  Clerk; and pursuant to Rule 9 of the N.E.F.C.R.

12
                   via hand-delivery to the addresses listed below;
13

14
                   via facsimile;

15                 by transmitting via email the document listed above to the email address set forth
                    below on this date before 5:00 p.m. PST.
16

17
     Matthew K. Higbee, Esq.
18   HIGBEE & ASSOCIATES
     2445 Fire Mesa Street, Suite 150
19   Las Vegas, NV 89128
20
     James Sellers
21   LAW OFFICES OF JEFFREY LOHMAN, P.C.
     4740 Green River Rd., Suite 310
22   Corona, CA 92880
23   Attorneys for Plaintiff
24
                                                          By: /s/ Priscilla L. O’Briant
25                                                        One of the Attorneys for Defendant

26

27

28

                                                     4
